Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 2, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed September 2, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00200-CV
____________
 
IN RE KOFFI BROU, ASSIE JEAN EKOUMANO, ASSIE EKOUMANO, ASSIE J.
EKOUMANO, AJ LIMO SERVICE, A.J. LIMO SERVICE, AJ LIMO SERVICE & FINE TOWN
CAR, A.J. LIMO SERVICE & FINE TOWN CAR, AJ LIMO SERVICE & FINE TOWN CAR
services, a.j. LIMO SERVICE & FINE TOWN CAR SERVICES, AJ LIMO & FINE
TOWN CAR, A.J. Limo & FINE TOWN
CAR, AJ TOWN CAR & LIMO SERVICE, A.J. TOWN CAR AND LIMO SRVICE, A.J. LIMO SERVICES & FINE TOWN CAR, AJ
LIMO SERVICE & TOWN CAR, AJ LIMO SERVICE, A.J. LIMO SERVICE,
Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 11, 2004, relators filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relief was denied by opinion issued on March
25, 2004, on the grounds that relators failed to verify the factual statements
in the petition and because relators failed to provide a sufficient record.  Relators filed a motion for rehearing
providing a verification and in camera documents.  We granted the motion for rehearing, withdrew
our opinion of March 25, 2004, and reinstated the proceeding.  We requested a response from real party in
interest, Rosa Argueta.




Because we find relators have not established an abuse of
discretion by the trial court, we deny relators= petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed September 2, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.